Citation Nr: 1142432	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-43 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of a right leg fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 1972 to May 1974.  He had additional periods of Reserve and National Guard service from May 1974 to May 1978 (Marine Corps Reserves); July 1989 to March 1994 (Army National Guard); and, from March 1994 to March 2005 (Air National Guard).  The issue on appeal arises from his period of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah. 

The Veteran originally requested a hearing before the Board on his VA Form 9 received on November 3, 2009.  Subsequently, on November 17, 2009 he withdrew that request and no other request for a hearing remains pending.

The Veteran has filed a claim of entitlement to service connection for PTSD, which is currently being developed by the RO.  This issue is referred to the RO for continued development and adjudication.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reveal any treatment, complaints, or diagnosis show a right leg fracture during active, Reserve, or National Guard service. 

2.  No residuals of a right leg fracture are currently diagnosed. 


CONCLUSION OF LAW

A right leg fracture was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in May 2008 prior to the unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess.  As such, the duty to notify has been fulfilled.

Concerning the duty to assist, the Veteran's service treatment records and all identified, authorized post-service, Reserve and National Guard treatment records have been obtained and considered.  The Veteran has not identified, or authorized VA to obtain, any outstanding medical records that are necessary to decide his claim.  In this regard, the available evidence fails to establish that the Veteran had evidence of any right leg fracture either during service or at the present time.  The current evidence contains no evidence of any residuals of a right leg fracture.  As such, there is no indication that any possibly outstanding records would help substantiate his claim.  Moreover, the Veteran has not identified or authorized VA to obtain any further records.   

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that there is no competent evidence of current residuals of a right leg fracture; there also is not sufficient evidence to indicate any evidence of treatment or diagnosis of a right leg fracture in service.  The Veteran bases his theory of service connection on a claim that he fractured the right leg during basic training.  

Service records reveal that the Veteran's May 1972 induction examination as well as his April 1974 separation examination were both silent as to any right leg fracture.  Service treatment records reveal that he injured his right ankle swinging from a cable while swimming.  X-rays were normal and the diagnosis was a right ankle sprain.

Private treatment records reveal no complaints, treatment, or diagnosis of any residuals of a right leg fracture.  There is insufficient evidence of incidence in service and insufficient evidence of a nexus to service.   The only evidence of a link to service is the Veteran's own statements which, by themselves, are insufficient to establish that the condition may be associated with service such that an examination is required because they are a generalized conclusory statement of etiology by a layperson.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus there is no duty to provide a VA examination regarding the claims for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Analysis

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

As noted, service records are entirely silent regarding any right leg fracture.  The separation examination in 1974 does not indicate any history of a right leg fracture.  On a report of medical history dated October 30, 1992, there is no indication of a history of a broken right leg.  The Veteran referred to an appendectomy and a history of a broken left cheek.

Subsequent to active service, the Veteran injured his right knee in the National Guard in February 1993, during training, after falling on ice.  A probable meniscal tear was diagnosed.  At that time there was no evidence of any right leg fracture injury.

In a July 2002 Adult Preventative and Chronic Care Flow Sheet the Veteran provided a medical history including a history of all hospitalizations and surgeries.  He did not list any history of a fractured right leg, but only listed an appendectomy at age 2, a fractured left cheek in 1973, and right shoulder surgery in 1985.

At a March 2009 VA knee examination, x-rays of the right knee were normal.  The examiner found no fracture or focal bone lesions around the right knee.

As noted no diagnosis of any residuals of a right leg fracture has been shown in the record.  Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability. See Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). 

There is also no evidence of a diagnosis of residuals of a right leg fracture at any time during or subsequent to the Veteran's period of active duty.  As there is no residuals of a right leg fracture currently diagnosed, and no evidence of a diagnosis of residuals of a right leg fracture any time subsequent to the Veteran's period of active duty, service connection for residuals of a right leg fracture is not warranted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303. 

The Board notes that the Veteran has asserted that he fractured his right leg in service, but the record does not support that.  Based on the Veteran's statements listing his medical history, and the absence of any service treatment record showing the injury, the Board finds that the Veteran's statement as to the injury is not credible and is not supported by the evidence of record.

Because the evidence of record does not reflect a current diagnosis of residuals of a right leg fracture, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for residuals of a right leg fracture is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


